1    HEATHER E. WILLIAMS, SBN122664
     Federal Defender
2    CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax: 916-498-5710
5
     Attorneys for Defendant
6    RANDY HERCULES
7                               IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9                                        (YOSEMITE DIVISION)
10       UNITED STATES OF AMERICA,              )   Case No. 6:15-mj-30-MJS
                                                )
11           Plaintiff,                         )   STIPULATION AND ORDER TO VACATE
                                                )   REVIEW HEARING
12                        v.                    )
                                                )   Date: July 09, 2019
13       RANDY HERCULES,                        )   Time: 10:00 a.m.
                                                )   Judge: Hon. Jeremy D. Peterson
14          Defendant.                          )
                                                )
15                                              )
16
             IT IS HEREBY STIPULATED between the parties through their respective counsel,
17
     SUSAN ST. VINCENT, Legal Officer, and CHRISTINA SINHA, Assistant Federal Defender,
18
     attorney for RANDY HERCULES, that the review hearing currently set for July 09, 2019 may
19
     be vacated.
20
             On January 08, 2019, Mr. Hercules’ probation was extended to afford him additional time
21
     to pay the remainder of his fine. ECF 18. Mr. Hercules has since paid his fine in full.
22
     Accordingly, the parties respectfully request that the Court vacate the July 09, 2019 review
23
     hearing.
24
     /
25
     //
26
     ///
27
     ////
28

                                                     -1-
1    /////
2    DATED: July 02, 2019                                  Respectfully submitted,
3                                                          HEATHER WILLIAMS
                                                           Federal Defender
4
                                                           /s /Christina Sinha
5                                                          CHRISTINA SINHA
                                                           Assistant Federal Defender
6                                                          Attorneys for Defendant
                                                           RANDY HERCULES
7
8
     Dated: July 02, 2019
9
10                                                         /s/ Christina Sinha for
                                                           SUSAN ST. VINCENT
11                                                         Legal Officer
12
                                                  ORDER
13
14
            Per the stipulation of counsel, the July 9, 2019 review hearing in United States v.
15   Hercules, 15-mj-30, is cancelled.
16
     IT IS SO ORDERED.
17
18
     Dated:    July 3, 2019
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                     -2-
